DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of the embodiment according to paragraph [0081] in the reply filed on 11/23/2021 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kawase et al. (6,502,922) in view of Ito et aal. (2014/0078231).

 	Regarding claim 1, Kawase teaches a recording apparatus comprising: 
a support portion (fig. 2, item 4) configured to support a medium (fig. 2, item Pa) during transport (fig. 2, see arrow C); 
a recording portion (fig. 2, items 6, 10) disposed so as to face the support portion at one or more recording positions (fig. 2, position shown) of recording on the medium and configured to perform recording on the medium (see fig. 2); and 
a moving mechanism portion (fig. 5, items 60a/50RA) configured to move the recording portion to one or more retreat positions (fig. 5, position shown) that are away from the support portion with respect to the recording position (compare figs. 2, 5).  
.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kawase in view of Ito as applied to claim 2 above, and further in view of Izawa et al. (8,398,193).

Regarding claim 4, Kawase in view of Ito teaches the recording apparatus according to claim 2. Kawase in view of Ito does not teach wherein the moving mechanism portion stops the recording portion at a plurality of the recording positions and a plurality of the retreat positions in the moving direction, and the recording portion performs recording on the medium at the plurality of the recording positions, and the recording portion does not perform recording on the medium at the plurality of the retreat positions. Izawa teaches a gap adjustment mechanism that incrementally changes the head positon among a number of recording positions (Izawa, see figs. 1-7). It would have been obvious to one of ordinary skill in the art at the time of invention to add a gap adjustment mechanism of the type disclosed by Izawa to the device disclosed by Kawase in view of Ito because doing so would allow for the print gap to be adjusted according to the thickness and properties of the media to be printed. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853